Citation Nr: 1609361	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.  His service decorations and awards include, in part, the Combat Infantryman's Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO granted service connection for posttraumatic stress disorder (PTSD); an initial 10 percent disability rating was assigned, effective June 12, 2008--the date VA received the Veteran's original claim for compensation for this disability.

In March 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record.  

In a July 2015 decision, the Board, in part, granted an initial 30 percent disability rating to the service-connected PTSD.  The Board also denied an initial evaluation in excess of 30 percent for this disability. By an August 2015 rating action, the RO implemented the Board's July 2015 decison, and assigned the 30 percent rating to the service-connected PTSD, effective June 12, 2008.  

The Veteran appealed the Board's July 2015 decision, wherein it denied an initial disability rating in excess of 30 percent to the service-connected PTSD, to the United States Court of Appeals for Veteran Clams (Court).  In a December 2015 Order, the Court vacated the Board's July 2015 decision with respect to its denial of an initial disability rating in excess of 30 percent for PTSD and remanded this matter to the Board for action consistent with a Joint Motion for Partial Remand (JMPR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs (Parties).  The JMPR left undisturbed the Board's July 2015 grant of an initial 30 percent rating to the service-connected PTSD and reopening of a claim for service connection for a low back disorder, which the Board had also remanded to the RO for additional development in its July 2015 decision.

The Board notes that the issue of entitlement to service connection for a low back disability is currently under development by the agency of original jurisdiction (AOJ).  Thus, the only issue that is for appellate consideration at the current time is the PTSD increased rating claim. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

This appeal is remanded for compliance with the Court's December 2015 Order.  As noted in the Introduction, the Court vacated the Board's July 2015 denial of an initial disability rating in excess of 30 percent for the service-connected PTSD and remanded the matter back to the Board for action consistent with a JMPR of the Parties. 

In the JMPR, the Parties argued that the Board had provided a conclusory and inadequate rationale in its denial of an initial disability rating in excess of 30 percent for PTSD.  (See December 2015 JMPR at pages (pgs.) 2-3).  The Parties maintained that the Board had provided an inadequate analysis as to whether the Veteran's [PTSD] symptoms had demonstrated functional impairment that more nearly approximated the criteria for the next higher rating.  Id. at page (pg.) 3 quoting, Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In reaching its decision to deny an initial disability rating in excess of 30 percent for the service-connected PTSD, the Board relied on, in part, a November 2011 VA PTSD examination report that contained the examining VA psychologist's characterization of the Veteran's PTSD as "moderate."  The psychologist further found the Veteran to have demonstrated occupational and social, as well as emotional and psychological impairment, that decreased his work efficiency with intermittent periods of an inability to perform occupational tasks--criteria that supported a 30 percent disability rating under the regulatory criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The November 2011 VA psychologist found the Veteran to have been generally functioning satisfactorily with his normal routine and self-care but had difficulty interacting with others and in emotional functioning.  In a January 2016 statement to VA, E. B., MA, a Licensed Professional Mental Health Counselor from the Vet Center in Pittsburgh, Pennsylvania, reported that from early December 2014, the Veteran had received group and individual treatment for his PTSD symptoms, such as foreshortened future, emotional numbness, disclosed recurrent and distressing dreams about Vietnam, diminished interest and participation in significant activities, marital problems, and restricted range of affection.  (See E. B., MA's January 2016 letter to VA).  In addition, in a January 2016 letter to VA, the Veteran's daughter, L. B., reported, in part, that the Veteran had attempted suicide on two (2) previous occasions, that he had become increasingly isolative and had poor hygiene.  (See L. B.'s January 2016 statement to VA). 

In light of the above-cited evidence of record reflecting a possible increase in severity of the Veteran's PTSD and given that it has been over four (4) years since VA examined him for this disability, the Board finds that he should be scheduled for another examination to determine its current severity.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  As discussed above, the Veteran has sought treatment, group and individual, for his PTSD symptoms from the Pittsburgh, Pennsylvania Vet Center since early December 2014.  Records from this VA facility are not of record.  In addition, an April 2015 report, prepared by Dr. M. N. of the Butler, Pennsylvania VA Medical Center (VAMC), and February 2015 VA treatment report, reflect that the Veteran had sought treatment for his PTSD from the above VAMC from 2007 through 2015 and had participated in group therapy at a "Vets center," respectively.  (See Dr. M. N.'s April 2015 letter to VA, labeled as "Third Party Correspondence," received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on  May 13, 2015 and VA treatment reports from the VAMC Pittsburgh, Pennsylvania, dated from July 2014 to February 2015, labeled as "CAPRI" and received and uploaded to the Veteran's VBMS electronic record on September 9, 2015)) .  The Board notes that while VA treatment records, dated through December 2013 from the Butler, Pennsylvania VAMC are of record, more recent reports from that facility are absent.  As the outstanding records from the Vet Center in Pittsburgh, Pennsylvania and VAMC in Butler, Pennsylvania might contain evidence as to the severity of the Veteran's PTSD symptoms throughout the appeal period, they should be secure on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the Veteran's PTSD that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including the VAMC in Butler, Pennsylvania since December 2013.  Also, all treatment records pertaining to the Veteran's treatment for PTSD from the Vet Center in Pittsburgh, Pennsylvania, dated from December 2, 2014 to the present, should also be secured.  All such available documents should be associated with the Veteran's VBMS electronic record.

2.  After completing the above directive and associating any outstanding evidence with the electronic record, schedule the Veteran for an examination to assess the current severity of PTSD symptoms by an appropriate clinician.  The examiner should review pertinent documents in the Veteran's claims file. Such review should be noted in the examination report. The examiner should respond to the following: 

a. Report the Veteran's current PTSD symptoms. Provide an opinion as to the current severity of the disability and its impact on work and social relationships.

b. Report whether PTSD causes:  

occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); 

occupational and social impairment with reduced reliability and productivity; or 

deficiencies in most of the areas of: work, school, family relations, judgment, thinking and mood.

c. Note whether PTSD causes total occupational and social impairment.

The examiner must provide reasons for the opinions.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) that addresses all evidence since issuance of a February 2013 SSOC.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

